Willson, Judge.
Without reciting or discussing the evidence upon which the conviction in this case is founded, we must say that our judgment upon it differs from that of the learned judge before whom the case was tried upon the facts as well as the law, a jury having been waived. We do not think the evidence supports the conviction. In fact, we are of the opinion that the conviction is contrary to the evidence; wherefore the judgment is reversed and the cause is remanded.

Reversed and remanded.